Citation Nr: 1200425	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to September 16, 2010 and a disability rating greater than 40 percent beginning September 16, 2010 for L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for intervertebral disc syndrome of the right lower extremity.

3.  Entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for intervertebral disc syndrome of the left lower extremity.

4.  Entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1978 through January 2000.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Roanoke, Virginia. 

In its December 2007 rating decision the RO continued a 10 percent disability rating for the Veteran's lumbar spine disorder.  The Veteran disagreed with the disability rating assigned and by a December 2009 rating decision, the RO increased the Veteran's disability rating for the lumbar spine from 10 percent to 20 percent with an effective date of May 30, 2007, the date of the Veteran's claim on appeal.  Subsequently, by rating decision dated in November 2010, the RO increased the Veteran's disability rating for the lumbar spine from 20 percent to 40 percent with an effective date of September 16, 2010, the date of the Veteran's most recent VA examination.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's lumbar spine claim remains before the Board both before and after September 16, 2010.  

The Veteran indicated on his September 2008 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for April 2011 and the Veteran was provided notice of this hearing in March 2011.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for intervertebral disc syndrome of the bilateral lower extremities and erectile dysfunction are in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to and beginning September 16, 2010 the Veteran's L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine has been manifested by significant loss of motion but no ankylosis.  There is no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for disability rating of 40 percent prior to September 16, 2010 for the Veteran's L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria for a disability rating greater than 40 percent prior to and beginning September 16, 2010 for the Veteran's L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5242 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his service-connected L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine is more disabling than evaluated both prior to and beginning September 16, 2010.  

Analysis

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's lumbar spine disorder is currently rated under 38 C.F.R. § 4.71a, DC 5242.  Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (effective September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Factual Background

The Veteran's service treatment records show that he first injured his back in 1977 during a softball game.  In October 1997 he was diagnosed with mechanical low back pain with radicular symptoms and in August 1998 he was diagnosed with paraspinal muscle strain.  He also complained of back pain in August 1999 and during his separation examination.  

The Veteran submitted a claim for service connection for chronic mechanical low back pain in January 2001.  He was afforded a VA examination in April 2001 which showed moderate diffuse lumbar spondylosis with developing degenerative disc disease at L4-5 and L5-S1.  By rating decision dated in February 2002 the RO granted service connection for lumbar spondylosis at L4-5, L5-S1 with degenerative joint and disc disease and assigned a 10 percent disability rating effective February 1, 2000, the day after the Veteran's discharge from military service.  This initial 10 percent disability rating was confirmed by rating decision dated in April 2005.  

In June 2007 the Veteran submitted a claim for an increased rating for his lumbar spine disorder.  At that time he submitted a magnetic resonance imaging (MRI) scan which showed L4-5 mild diffuse disc bulging with a superimposed mild left paracentral disc extrusion which continued to mild bilateral foraminal narrowing and L5-S1 mild posterior vertebral ridging/disc bulding in conjunction with a superimposed mild central disc extrusion and mild right facet arthropathy contributing to mild bilateral foraminal narrowing.  He was afforded a VA examination in September 2007 and, by rating decision dated in December 2007 the RO recharacterized the Veteran's lumbar spine disorder as L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine and continued the previously assigned 10 percent disability rating.  The Veteran disagreed with this decision and subsequently perfected an appeal.  Thereafter, the Veteran submitted a private treatment record from Dr. F.M.K. dated October 2008 showing decreased lumbar spine motion as compared to the September 2007 VA examination.  As such, by rating decision dated in December 2009 the RO increased the Veteran's disability rating for the lumbar spine from 10 percent to 20 percent with an effective date of May 30, 2007, the date of the Veteran's claim on appeal.  Subsequently, the Veteran was afforded another VA examination in November 2010 which showed an even greater decrease in lumbar spine motion as compared to both the September 2007 VA examination report and the October 2008 private report.  By rating decision dated in November 2010, the RO increased the Veteran's disability rating for the lumbar spine from 20 percent to 40 percent with an effective date of September 16, 2010, the date of the Veteran's most recent VA examination.

Evidence relevant to the current level of severity of the Veteran's lumbar spine disorder includes the September 2007 and September 2010 VA examination reports as well as private treatment records dated through October 2008, particularly a May 2007 report and an October 2008 report, both from Dr. F.M.K.  

The May 2007 report from Dr. F.M.K. shows lower lumbar spine forward bending to 60 degrees, extension to neutral, and side-bending to 20 degrees.  

During the September 2007 VA examination the Veteran reported a history of low back pain beginning in 1996 during service.  In November 2006 the Veteran experienced severe back pain which required him to be out of work from December 2006 through February 2007.  He had another recurrent episode of his severe back pain in June 2007 and was out from work from June to August 2007.  Beginning in March 2007 he began seeing a pain interventional specialist as well as an orthopedic surgeon.  He had been treated with physical therapy, aqua therapy, TENS, and exercises at home.  He had also been treated intermittently with Percocet, Tramadol, and Etodolac.  The Veteran reported a history of being unable to stand straight and had severe difficulty walking.  He had pain radiating into his right leg, with pain in his low back, and severe muscle spasms.  This occurred after doing yard work.  At the time of the examination he was having problems with bending forward but otherwise was doing satisfactorily and was able to walk without difficulty.  His main problem was bending.  

On physical examination the Veteran's posture and gait were normal.  He did not require any device for ambulation.  Upon examination of the thoracolumbar spine there was no radiation of pain on movement and there was no muscle spasm or tenderness.  Straight leg raising test was negative bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion revealed flexion from 0 to 70 degrees with pain at 45 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees with pain at 30 degrees, left lateral flexion from 0 to 30 degrees with pain at 30 degrees, right rotation from 0 to 30 degrees with pain at 30 degrees, and left rotation from 0 to 30 degrees with pain at 30 degrees.  After repetitive use, there was no pain, fatigue, weakness, or lack of endurance.  There was no incoordination and the maximum impact was due to pain.  There were no additional degrees of limitation of motion.  

Position of the head was within normal limits.  There was symmetry in appearance and symmetry of spinal motion.  Curvatures of the spine were within normal limits.  There was no evidence of IVDS (intervertebral disc syndrome).  Reflex examination revealed biceps reflexes of 3+ bilaterally and triceps reflexes 2+ bilaterally.  Knee reflexes were 2+ bilateral and ankle reflexes were 2+ bilaterally.  There was no evidence of bowel dysfunction, bladder dysfunction, or erectile dysfunction.  Neurological examination of the lower extremities revealed normal motor and sensory function.  

The examiner noted that the Veteran's original diagnosis of lumbar spondylosis at L4-5 and L5-S1 degenerative joint and disc disease and progressed to L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine as noted on a March 2007 private MRI.  

An October 2008 report from Dr. F.M.K. shows that the Veteran continued to suffer from pain and stiffness in the lower back with bilateral lower extremity numbness and tingling.  Range of motion testing of the lumbar spine revealed bending of 50 degrees, extension to neutral, and side-bending of 20 degrees to the right and left.  Dr. F.M.K. noted that an MRI of the lumbar spine showed collapse of the disc space at L4-5 and L5-S1 with stenosis at these levels.  Dr. F.M.K. noted that the Veteran had a 50 percent impairment with respect to ankylosis of the lumbar spine, lower extremity radiculopathy, and degenerative disc disease via MRI.  

During a September 2010 VA examination the veteran reported that he had limitation in walking due to his lumbar spine disorder.  He stated that, on average, he cam walk half of a mile and that it takes him 30 minutes to accomplish this.  He reported that he had experienced falls due to his lumbar spine disorder.  He complained of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He reported weakness of the spine occurring less that 1/3 of the day, and described it as slight in nature.  The Veteran did not require a pad.  He reported experiencing obstipation and also reported erectile dysfunction in relation to the lumbar spine disorder.  He reported that he could not achieve or maintain an erection.  He denied any bladder problems in relation to the spine disorder.  He indicated that he had been experiencing back pain for 10 years.  It was located on the lower back and the radiates.  The pain was constant and traveled to the legs.  The Veteran indicated that the pain level was moderate.  The pain could be exacerbated by physical activity.  It could be relieved by Tramadol and by the swimming pool.  At the time of pain he could function with medication.  During the flare-ups he experienced functional impairment which he described as pain, walking, stairs.  The Veteran was not receiving any treatment for his condition.  He reported that he was never hospitalized and never had any surgery for his condition.  Over the past 12 months, the Veteran reported the following incapacitating episodes: seven days in April 2010 and two days in July 2010.  The bedrest was recommended by Dr. L.B.  Additionally, the Veteran indicated that he was unable to perform home maintenance such as washing his car and cutting his grass.  He could only swim for exercise and required an expensive orthopedic chair at work.  He could not have satisfying sex, stained his underwear, could not pick up a laundry basket, and could not stand over a sink.  

On physical examination the Veteran's posture was flexed at the waist due to back pain.  His gait was decreased stance on the right leg due to back and leg pain.  Walking was unsteady.  For ambulation he required a cane.  He did not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  Examination of the thoracolumbar spine revealed evidence of radiating pain on movement described as right lower extremity.  Muscle spasm was absent.  There was tenderness noted on examination described as paraspinals.  Spinal contour was preserved, through there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was positive straight leg raising on the right and negative straight leg raising on the left.  Lasegue's sign was negative.  There was no atrophy present in the limbs and there was no ankylosis of the thoracolumbar spine.  Range of motion of the thoracolumbar spine was as follows:  flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  On neurological examination there were no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was a pin prick.  With regard to L1 there was motor weakness of bilateral right and left hip flexion of 3/5, 4/5 respectively.  With regard to L5 there was motor weakness of bilateral right and left knee extension of 3/5, 4/5 respectively.  With regard to L4 there was motor weakness of bilateral right and left feet extension of 2/5, 4/5 respectively.  The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were signs of lumbar intervertebral disc syndrome.  The most likely peripheral nerve was the sciatic nerve.  The intervertebral disc syndrome caused erectile dysfunction, and the Veteran could not achieve or maintain an erection.  The intervertebral disc syndrome did not cause any bowel or bladder dysfunction.  There were no non-organic physical signs.  

The examiner indicated that the diagnosis of L4-L5, L5-A1 disc extrusion with degenerative joint and disc disease of the lumbar spine was changed to IVDS (intervertebral disc syndrome).  This was the result of the previous diagnosis.  The Veteran had lower extremity weakness and impaired gait.  The subjective factors were pain and weakness of the lower extremities.  The objective factors were limited lumbar range of motion and weakness of lower extremities.  The diagnosis was intervertebral disc syndrome and the most likely involved peripheral nerve was the sciatic nerve which affected both sides of the body.  Complications included erectile dysfunction.         

The effect of the condition on the Veteran's usual occupation was that it required frequent position changes and special seating; unable to left any objects; difficulty concentrating.  The effect of the condition on the Veteran's daily activity was that it required modification of bathing and dressing lower body; unable to perform household chores; unable to participate in house or lawn maintenance.  

Also of record are private treatment records dated through October 2008.  These records show that the Veteran was involved in a motor vehicle accident in January 2006 which worsened his lumbar spine disorder.  These treatment records also show that the Veteran was out of work due to his lumbar spine disorder from November 2007 to February 2007.    

Analysis

There are two periods of time at issue here: from May 30, 2007 to September 16, 2010, when the Veteran's lumbar spine disorder was evaluated as 20 percent disabling; and from September 16, 2010 to the present, when the Veteran's lumbar spine disorder was evaluated as 40 percent disabling.  The Board will consider the proper evaluation to be assigned for both time periods per Hart.    

Given the above, the Board finds that an evaluation of 40 percent is warranted from May 30, 2007, the date of the claim on appeal.  As above, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months pursuant to DC 5243.   During the September 2007 VA examination the Veteran reported that he was out of work from December 2006 until February 2007 and again from June to August 2007 due to back pain.  Private treatment records confirm this.  While it is unclear whether these episodes were of an incapacitating nature whereby a physician actually prescribed bedrest, the Board has resolved these findings in favor of the Veteran.  As such, an evaluation of 40 percent is warranted under DC 5243.

As for the potential for an even higher rating either prior to or beginning September 16, 2010, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disorder.  Initially, the Veteran's range of motion does not meet the criteria for a 50 percent rating under the general rating formula as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  As above, in May 2007 the Veteran had lumbar spine forward bending to 60 degrees, extension to neutral, and side-bending to 20 degrees.  During the September 2007 VA examination the Veteran had forward flexion to 75 degrees with pain at 45 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, even with repetitive movement.  During an October 2008 private appointment the Veteran had 50 degrees of forward bending motion, extension to neutral, and side bending of 20 degrees.  During the September 2010 VA examination the Veteran had forward flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Again, ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  As the Veteran has some movement of his lumbar spine, it is not ankylosed.  

Also, there is no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As above, during the September 2010 VA examination the Veteran reported a total of nine days of incapacitation.  While the Veteran reported that he was out of work from December 2006 until February 2007 and again from June to August 2007 due to back pain during the September 2007 VA examination, as above, there is no evidence  that these episodes were of an incapacitating nature whereby a physician actually prescribed bedrest.  Furthermore, the evidence shows more recently only nine days of incapacitating episodes with prescribed bedrest from a physician.  Thus, a disability rating greater than 40 percent under DC 5243 is not warranted on that basis either.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Even considering the Veteran's loss of motion due to pain or repetitive movement pursuant to DeLuca he is not entitled to a higher rating as there is no evidence of ankylosis on repetitive movement of the lumbar spine.  

In sum, there is no support for assignment of a rating in excess of 40 percent for the Veteran's lumbar spine disorder over any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  
Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected lumbar spine disorder is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in August 2007 and October 2008 letters and the claim was readjudicated in a December 2009, August 2010, and November 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating of 40 percent for L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine prior to September 16, 2010 is granted.

A disability rating greater than 40 percent for L4-5, L5-S1 disc extrusion with degenerative joint and disc disease of the lumbar spine prior to and beginning September 16, 2010 is denied.


REMAND

The Board has determined that a November 2011 statement from the Veteran's representative regarding a request for effective dates earlier than September 16, 2010 for the grant of service connection for intervertebral disc syndrome of the bilateral lower extremities and erectile dysfunction is a notice of disagreement as to the November 2010 rating decision.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

A statement of the case has not been issued.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a Statement of the Case (SOC) regarding the issues of entitlement to an effective date earlier than September 16, 2010 for the grant of service connection for intervertebral disc syndrome of the bilateral lower extremities and erectile dysfunction.  The RO should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


